Order filed October 13, 2016




                                               In The

                             Fourteenth Court of Appeals
                                            ____________

                                       NO. 14-16-00475-CV
                                            ____________

                              IN THE MATTER OF E.Y., Appellant


                             On Appeal from the 314th District Court
                                      Harris County, Texas
                               Trial Court Cause No. 2015-04350J

                                              ORDER

         This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f) and
34.6(g)(2), that it must inspect the original of Appellant's exhibits #53, #54, #166, #167, #168 .

         The clerk of the 314th District Court is directed to deliver to the Clerk of this court the
original of Appellant's exhibits #53, #54, #166, #167, #168, on or before October 21, 2016. The
Clerk of this court is directed to receive, maintain, and keep safe this original exhibit; to deliver
it to the justices of this court for their inspection; and, upon completion of inspection, to return
the original of Appellant's exhibits #53, #54, #166, #167, #168, to the clerk of the 314th District
Court.

                                               PER CURIAM